DETAILED ACTION
	This is in response to communication received on 9/2/22.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/26/22 and 4/18/22.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 4th Paragraph or AIA  35 U.S.C. 112(d) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claim 17 is withdrawn because the claim has been amended.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Paulussen et al. US PGPub 2007/0292972 hereinafter PAULUSSEN in view of Gladish et al. US PGPub 2016/0250831 hereinafter GLADISH on claims 15-24 are maintained. The rejection is repeated below for convenience and updated below to meet the added claim limitations.  
As for claim 1, PAULUSSEN teaches "The present invention is related to method for immobilizing a biomolecule on a surface by generating and maintaining an atmospheric pressure plasma, said method comprising the steps of: introducing a sample in the space between two electrodes, a mixed atmosphere being present between said electrodes, applying an alternating voltage to said electrodes for generating and maintaining a plasma in the volumetric space between the electrodes, said voltage having a profile as a function of time, defined by a sequence of time periods during which a positive or zero voltage is applied, alternated with time periods during which a negative or zero voltage is applied, and depositing a coating on a surface of said sample, characterised in that said mixed atmosphere comprises an aerosol comprising a reactive precursor and an aerosol comprising a biomolecule, both of which are deposited and immobilised during the depositing step" (abstract), i.e. A... method for the immobilization of a biomolecule through a linking molecule on a sample surface of a substrate by generating and maintaining a non-thermal atmospheric pressure plasma ... the method comprising ... steps of... the linking molecule is deposited onto the sample surface through exposing the sample surface to a ... plasma jet and the linking molecule, generating a linking layer onto the sample surface; and ... the biomolecule is deposited onto the linking layer through exposing the linking layer to a ... plasma jet and the biomolecule.
Examiner notes that PAULUSSEN teaches a single step process in which the reactive precursor, i.e. linking molecule, and the biomolecule are applied simultaneously in the same plasma, i.e. plasma jet. Thus, PAULUSSEN is silent on a first step, a first plasma jet, a second step and a second plasma jet.
However, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV. In this case, splitting the simultaneous single step process into a two-step process in which there is a first step the linking molecule is deposited onto the sample surface through exposing the sample surface to a first plasma jet and the linking molecule ... and sequentially, in a second step the biomolecule is deposited onto the linking layer through exposing the linking layer to a second plasma jet and the biomolecule because both processes are substantially identical or equivalent in terms of function, manner and result as both result in an immobilized biomolecule on the surface using a reactive linking group.
PAULUSSEN is silent on wherein the first plasma jet is generated at a first electrode power and the second plasma jet is generated at a second electrode power, wherein the first electrode power is higher than the second electrode power.
GLADISH teaches "the inventive subject matter contemplates: providing a substrate; providing a biomaterial to be affixed to the substrate; and subjecting the substrate and biomaterial to reactive species from a plasma generated by an atmospheric plasma apparatus until the biomaterial affixes to the substrate" (abstract, lines 1-5).
GLADISH further teaches "Pulsed or unpulsed, high-power plasmas may be used to produce durable coatings that may be applied using a plasma exposure of a second or less (as opposed to minutes), and that a continuously applied, effective power density for generating thicker, more durable coatings, may be between 1 and 5 W/cm2" (paragraph 82, lines 1-6), i.e. wherein power of the plasma is a variable that effects the thickness and durability of the resulting coating.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the power of each plasma jet in each separate step such that a desired thickness and durability of the coating produced in each step is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 16, PAULUSSEN teaches "introducing a sample in the space between two electrodes, a mixed atmosphere being present between said electrodes, applying an alternating voltage to said electrodes for generating and maintaining a plasma in the volumetric space between the electrodes" (abstract, lines 4-8) and "The mixed atmosphere can comprise ... argon" (paragraph 16, line 1 ), i.e. wherein the plasma jet can be generated using a plasma gas, which is chosen from the group comprising ... argon.
As noted above, PAULUSSEN is silent on a second plasma jet, and explicitly only teaches a simultaneous step. However, as argued above, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV. As such, it would have been obvious to split the steps into a first and second step such that there is a second plasma jet being produced in the mixed atmosphere comprising argon such that argon is used as plasma gas to generate the second plasma jet.
As for claim 17, PAULUSSEN is silent on wherein the first electrode power is at least 1.4 W/cm2 and the second electrode power is at most 1.4 W/cm2.
GLADISH teaches "the inventive subject matter contemplates: providing a substrate; providing a biomaterial to be affixed to the substrate; and subjecting the substrate and biomaterial to reactive species from a plasma generated by an atmospheric plasma apparatus until the biomaterial affixes to the substrate" (abstract, lines 1-5).
GLADISH further teaches "Pulsed or unpulsed, high-power plasmas may be used to produce durable coatings that may be applied using a plasma exposure of a second or less (as opposed to minutes), and that a continuously applied, effective power density for generating thicker, more durable coatings, may be between 1 and 5 W/cm2" (paragraph 82, lines 1-6), i.e. wherein power of the plasma is a variable that effects the thickness and durability of the resulting coating.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the power of each plasma jet in each separate step such that a desired thickness and durability of the coating produced in each step is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 18, PAULUSSEN is silent on a second plasma jet, and explicitly only teaches a simultaneous step. However, as argued above, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
PAULUSSEN is silent on the power of the plasma. 
GLADISH teaches "the inventive subject matter contemplates: providing a substrate; providing a biomaterial to be affixed to the substrate; and subjecting the substrate and biomaterial to reactive species from a plasma generated by an atmospheric plasma apparatus until the biomaterial affixes to the substrate" (abstract, lines 1-5).
GLADISH further teaches "Pulsed or unpulsed, high-power plasmas may be used to produce durable coatings that may be applied using a plasma exposure of a second or less (as opposed to minutes), and that a continuously applied, effective power density for generating thicker, more durable coatings, may be between 1 and 5 W/cm2" (paragraph 82, lines 1-6), i.e. wherein power of the plasma is a variable that effects the thickness and durability of the resulting coating.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the power of each plasma jet in each separate step such that a desired thickness and durability of the coating produced in each step is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 19, PAULUSSEN teaches "The sample can comprise metal, ceramic or plastic materials" (paragraph 17, line 1-2), i.e. wherein the substrate is chosen from the group comprising ... metals, plastics ... ceramics.
As for claim 20, PAULUSSEN teaches "Acetylene is used as reactive precursor" (paragraph 49, line 3), i.e. a linking molecule. PAULUSSEN is silent on the linking molecule is a molecule comprising of at least one moiety.
However, Examiner notes that it is inherent that acetylene has at least one moiety as it contains an alkyne group. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 21, PAULUSSEN teaches "Acetylene is used as reactive precursor" (paragraph 49, line 3), i.e. wherein at least one moiety is chosen from the group comprising ... alkyne.
As for claim 22, PAULUSSEN teaches "During this process, proteins will not be forced to change their conformation in order to bind to a surface because the coating, preferably a coating with a high-water content, will be formed around the proteins, thus stabilising and protecting them. It remains however important that the orientation of the proteins near the surface allows them to expose their biologically active sites" (paragraph 44, lines 31-37), i.e. wherein said biomolecule is a biologically ... active molecule.
As for claim 23, PAULUSSEN teaches "the biomolecule is selected from the group consisting of a protein, a polynucleotide, a sugar, a lipid, a growth factor, a hormone and a physiologically active substance" (paragraph 14), i.e. wherein said biomolecule is chosen from the group comprising of a protein, a polynucleotide, a sugar, a lipid, a growth factor, a hormone and a physiological active substance.
As for claim 24, PAULUSSEN is silent on a second plasma jet, and explicitly only teaches a simultaneous step. However, as argued above, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
Considering the above, further consider that PAULUSSEN teaches "an aerosol comprising the biomolecule" (paragraph 19, lines 2-3) wherein the aerosol comprising the biomolecule is apart of the mixed atmosphere where the plasma is being generated, i.e. wherein said biomolecule is administrated to the second plasma jet in an aqueous aerosol.
Claim(s) 30- 34 are rejected under 35 U.S.C. 103 as being unpatentable over Paulussen et al. US PGPub 2007/0292972 hereinafter PAULUSSEN in view of Gladish et al. US PGPub 2016/0250831 hereinafter GLADISH. 
As for claim 30, PAULUSSEN teaches "The present invention is related to method for immobilizing a biomolecule on a surface by generating and maintaining an atmospheric pressure plasma, said method comprising the steps of: introducing a sample in the space between two electrodes, a mixed atmosphere being present between said electrodes, applying an alternating voltage to said electrodes for generating and maintaining a plasma in the volumetric space between the electrodes, said voltage having a profile as a function of time, defined by a sequence of time periods during which a positive or zero voltage is applied, alternated with time periods during which a negative or zero voltage is applied, and depositing a coating on a surface of said sample, characterised in that said mixed atmosphere comprises an aerosol comprising a reactive precursor and an aerosol comprising a biomolecule, both of which are deposited and immobilised during the depositing step" (abstract), i.e. A... method for the immobilization of a biomolecule through a linking molecule on a sample surface of a substrate... the method comprising ... steps of... the linking molecule is deposited onto the sample surface through exposing the sample surface to a ... plasma jet and the linking molecule, generating a linking layer onto the sample surface; and ... the biomolecule is deposited onto the linking layer through exposing the linking layer to a ... plasma jet and the biomolecule.
Examiner notes that PAULUSSEN teaches a single step process in which the reactive precursor, i.e. linking molecule, and the biomolecule are applied simultaneously in the same plasma, i.e. plasma jet. Thus, PAULUSSEN is silent on a first step, a first plasma jet, a second step and a second plasma jet.
However, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV. In this case, splitting the simultaneous single step process into a two-step process in which there is a first step the linking molecule is deposited onto the sample surface through exposing the sample surface to a first plasma jet and the linking molecule ... and sequentially, in a second step the biomolecule is deposited onto the linking layer through exposing the linking layer to a second plasma jet and the biomolecule because both processes are substantially identical or equivalent in terms of function, manner and result as both result in an immobilized biomolecule on the surface using a reactive linking group.
PAULUSSEN is silent on wherein the first plasma jet is generated at a first electrode power and the second plasma jet is generated at a second electrode power, wherein the first electrode power is higher than the second electrode power.
GLADISH teaches "the inventive subject matter contemplates: providing a substrate; providing a biomaterial to be affixed to the substrate; and subjecting the substrate and biomaterial to reactive species from a plasma generated by an atmospheric plasma apparatus until the biomaterial affixes to the substrate" (abstract, lines 1-5).
GLADISH further teaches "Pulsed or unpulsed, high-power plasmas may be used to produce durable coatings that may be applied using a plasma exposure of a second or less (as opposed to minutes), and that a continuously applied, effective power density for generating thicker, more durable coatings, may be between 1 and 5 W/cm2" (paragraph 82, lines 1-6), i.e. wherein power of the plasma is a variable that effects the thickness and durability of the resulting coating.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the power of each plasma jet in each separate step such that a desired thickness and durability of the coating produced in each step is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 31, PAULUSSEN teaches that the conditions of its plasma are “low temperature (room temperature up to 60° C.) and ambient pressure” (paragraph 45, lines 1-5), wherein ambient pressure is understood to be atmospheric pressure which is equal to 1.01 bar (see The Engineering ToolBox Pressure hereinafter PRESSURE, page 2, Standard Atmospheric Pressure), i.e. wherein the first and second step are performed while generating and maintaining a non-thermal atmospheric pressure plasma and a temperature that overlaps with the range of between 5˚C and 60˚C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05 
As for claim 32, PAULUSSEN teaches that the conditions of its plasma are “low temperature (room temperature up to 60° C.) and ambient pressure” (paragraph 45, lines 1-5), wherein ambient pressure is understood to be atmospheric pressure which is equal to 1.01 bar (see The Engineering ToolBox Pressure hereinafter PRESSURE, page 2, Standard Atmospheric Pressure), i.e. wherein the first and second step are performed while generating and maintaining a non-thermal atmospheric pressure plasma at a pressure between 0.6 and 5.0 bar and a temperature that overlaps with the range of between 5˚C and 60˚C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 33, PAULUSSEN teaches that the conditions of its plasma are “low temperature (room temperature up to 60° C.) and ambient pressure” (paragraph 45, lines 1-5), wherein ambient pressure is understood to be atmospheric pressure which is equal to 1.01 bar (see The Engineering ToolBox Pressure hereinafter PRESSURE, page 2, Standard Atmospheric Pressure), i.e. wherein the first step or the second step are performed while generating and maintaining a non-thermal atmospheric pressure plasma at a pressure between 0.6 and 5.0 bar and a temperature that overlaps with the range of between 5˚C and 60˚C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 34, PAULUSSEN teaches that the conditions of its plasma are “low temperature (room temperature up to 60° C.) and ambient pressure” (paragraph 45, lines 1-5), and, in view of the rejection of claim 31 from which 34 depends, i.e. wherein the first or the second step are performed while generating and maintaining a plasma at a temperature that overlaps with the range of between 5˚C and 60˚C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.
The Applicant’s arguments are summarized and addressed below.

(A) Applicant argues that Examiner provides no evidentiary support for the splitting of one step into two being substantially identical or equivalent in terms of function, manner or result.
It is unclear to Examiner what Applicant would consider 'evidentiary support'. As made clear in the rejection, PAULUSSEN is silent on a two-step process and therefore it is unreasonable to expect explicit evidence to prove that a two-step process would be substantially identical or equivalent in terms of function, manner or result to the single step process taught by PAULUSSEN. However, explicit examples and proof is not required to render something obvious. Obviousness does not require anticipation.
However, as Applicant as expressed confusion, Examiner notes that PAULUSSEN talks in detail about how the individual components (the reactive precursor/linking molecule and the biomolecule) are incorporated onto the surface during the process (see paragraph 26, 43, 44). Specifically PAULUSSEN makes clear that there are embodiments wherein in the two materials crosslink together under the action of a plasma afterglow to attach to substrate surface. It is well within the skill of the ordinary artisan to understand that those reaction mechanisms that produce that crosslinked coating would still take place if those two components were applied separately during two different plasma polymerizaiton steps as they are a necessary result of those deposition processes. One of ordinary skill art would expect that splitting steps would still result in a coating containing the crosslinked reaction of those two components on the substrate--which would be substantially identical or equivalents in terms of result.
Examiner notes that Applicant provides argument as to why splitting the steps would result in a coating that is substantially different that a coating made from a single step, and is merely focuses on the fact that PAULUSSEN does not explicitly state that it would achieve that. As such, Applicant's arguments are not persuasive as obviousness does not require anticipation or explicit examples. 
(B) Applicant argues that the assertion that the splitting of the steps would be substantially identical or equivalent in terms of function, manner or result is contradicted by PAULUSSEN and Applicant's disclosure. In  particular Applicant points out that PAULUSSEN discusses advantages to its single-step process, and points to sections of the instant specification which argue that that its process is particularly advantageous for immobilizing plasma-sensitive molecules.
Examiner reminds Applicant that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
Further, the term 'two-step process' as defined by PAULUSSEN is not equivalent to the two-step process of the claimed invention or rejection. In PAULUSSEN, a 'two step deposition' refers to a process in which the biomolecule is applied to a surface and then reacted. The one-step process as defined in PAULUSSEN is the reaction and deposition happening in one step. As such, claiming that PAULUSSEN's teachings about how advantages of a one step process over a two step process means that PAULUSSEN teaches away is misleading. The claimed invention and the rejection maintain the advantages described by PAULUSSEN because the biomolecule deposited and reacted in one step--the modification simply applies each components separately with that step.
Further, Examiner notes that Applicant has listed advantages to the invention of the specification (such as the inventive process is advantageous for immobilizing plasma-sensitive molecules). Examiner directs Applicant's attention to PAULUSSEN teachings that its plasma process is very mild and can be used with biomolecules that would be broken down by other plasmas in thin layers producing very specific products under controlled conditions (paragraph 43, 44, 45). As such, it is unclear to Examiner if the advantages discussed in the specification are a result of the applying the linking molecule and then the biomolecule or if the advantages come from using the plasma technology discussed by PAULUSSEN.
Specifically, the Applicant has not established the differences in results that are in fact unexpected and unobvious and of both statistical and practical significance.  The burden is on the Applicant to establish results that are unexpected and significant.  See Mpep 716.02(a) and (b). 
Applicant's arguments are not persuasive because, despite Applicant's assertion to the contrary, PAULUSSEN and the instant specification do not teach away or contradict that rejection. In fact, PAULUSSEN anticipates that the alleged advantages provided in the instant specification and specifically referenced in the arguments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717